DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7, 2022 has been entered.
Status of Claims
Claims 1 – 7 and 9 – 19 are pending.  Claim 8 has been cancelled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5, 9 – 13 and 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Depondt (DE 10 2015 226 527 A1) as cited by Applicant in view of Grasso (FR 3015398 A1) as cited by Applicant.
Regarding Independent Claim 1, Depondt teaches a wiper device (Fig. 1), comprising a wiper arm (wiper arm component; Paragraph [0003]) having a wiper arm adapter (wiper arm adapter, 18), a wiper blade adapter (wiper blade adapter, 12) including a base body (wiper blade adapter element, 16) and a wiper blade channel element (recess, 28 with washer fluid channel connecting unit, 50), wherein the wiper arm adapter (18)  is configured for coupling to the wiper blade adapter (12) in a main extension direction (26; Fig. 9) of the wiper blade adapter (12), and a wiper arm channel element (washer fluid channel elements, 48) of a spray unit (washer fluid channel unit, 30), wherein the wiper arm channel element (48) is arranged on the wiper arm (wiper arm component; Paragraph [0003]) and is configured to extend into (via, washer fluid connecting elements, 46) the wiper blade channel element (28/50) of the wiper blade adapter (12) in the main extension direction (26; Fig. 9) of the wiper blade adapter (12).  
Depondt does not explicitly teach wherein the wiper arm channel element has at least one spray nozzle element which is configured to be arranged outside of the wiper blade channel element when the wiper arm channel element has been received within the wiper blade channel element and wherein the spray nozzle element is covered at least partially by the base body of the wiper blade adapter when viewed in a direction perpendicular to a wiping surface.
Grasso, however, teaches a wiper device (Fig. 1) comprising a wiper blade adapter (wiper blade adapter, 12) and a base body (Annotated Fig. 4), wherein the wiper arm channel element (17) has at least one spray nozzle element (15 and 16a) which is configured to be arranged outside of the wiper blade channel element (17b) when the wiper arm channel element (17a) has been received within the wiper blade channel element (17b) and wherein the spray nozzle element (15 and 16a) is covered at least partially by the base body  (Annotated Fig. 4) of the wiper blade adapter (12) when viewed in a direction perpendicular to a wiping surface (Y; Annotated Fig. 4).

    PNG
    media_image1.png
    472
    614
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Depondt to further include the wiper arm channel element has at least one spray nozzle element which is configured to be arranged outside of the wiper blade channel element when the wiper arm channel element has been received within the wiper blade channel element and wherein the spray nozzle element is covered at least partially by the base body of the wiper blade adapter when viewed in a direction perpendicular to a wiping surface, as taught by Grasso, to provide a device that allows for the nozzle is attached to an outside location of the wiping device, thus, an optimal wiping effect can be achieved.
Regarding Claim 2, Depondt, as modified, teaches the wiper device (Fig. 1) characterized in that the wiper blade channel element (50) has a main extension (length of element 50 as shown in Fig. 9) which is oriented at least substantially parallel to the main extension direction (26; Fig. 9) of the wiper blade adapter (12).  
Regarding Claim 3, Depondt, as modified, teaches the wiper device (Fig. 1) characterized in that the wiper blade channel element (50) is at least partially integrally formed on a base body (first wiper blade element, 14) of the wiper blade adapter (12).  
Regarding Claim 4, Depondt, as modified, teaches the wiper device (Fig. 1) characterized in that the wiper blade channel element (50) is at least partially configured as a cylindrical cutout (46) and is configured to guide the wiper arm channel element (48) for coupling in the main extension direction (26) of the wiper blade adapter (12; Fig. 11).  
Regarding Claim 5, Depondt, as modified, teaches the wiper device (Fig. 1) characterized in that the wiper blade adapter (12) has at least one spray nozzle element (nozzle elements, 32) which is configured at least partially integrally (Fig. 9) with the wiper blade channel element (50).  
Regarding Claim 9, Depondt, as modified, teaches the wiper device (Fig. 1) characterized in that the wiper blade adapter (12) has at least one guide element which (40), when coupled to the wiper arm adapter (18), is configured at least partially to guide the wiper arm adapter (18; Fig. 8).  
Regarding Claim 10, Depondt, as modified, teaches a system (Fig. 1) having a wiper blade (blade component, 36), having a wiper arm (wiper arm of wiper adapter, 18) and having a wiper device as claimed in claim 1.  
Regarding Claim 11, Depondt, as modified, teaches a method for mounting a wiper device (Fig. 1), as claimed in claim 1, in which a wiper arm adapter (18) is coupled to a wiper blade adapter (12) in the main extension direction (26; Fig. 9) of the wiper blade adapter (12), characterized in that in at least one method step a wiper arm channel element (48) of a spray unit (30) in the main extension direction (26; Fig. 9) of the wiper blade adapter (12) is coupled to a wiper blade channel element (50) of the wiper blade adapter (12; Paragraphs [0055], [0057] and [0058]).  
Regarding Claim 12, Depondt, as modified, teaches the method characterized in that in the method step the wiper arm channel element (48) is automatically coupled to the wiper blade channel element (50) when the wiper arm adapter (18) is coupled to the wiper blade adapter (12; Paragraph [0058]).
Regarding Claim 13, Depondt, as modified, teaches the wiper device (Fig. 1) wherein the wiper arm channel element (48) includes a stopper element (46) configured to limit an insertion of the wiper arm channel element (48) into the wiper blade channel element (50).
Regarding Claim 16, Depondt, as modified, teaches the wiper device (Fig. 1) wherein the wiper arm channel element (48) includes a main, elongate body (Fig. 2), and wherein the stopper element (46) protrudes laterally away from the main, elongate body (Fig. 9).  
Regarding Claim 17, Depondt, as modified, teaches all of the elements of claim 1 as discussed above.
Depondt does not teach wherein the spray nozzle element is covered completely by the base body of the wiper blade adapter when viewed in the direction perpendicular to the wiping surface.  
Grasso, however, teaches the spray nozzle element (15a and 16a) is covered completely by the base body (Annotated Fig. 4) of the wiper blade adapter (12) when viewed in the direction perpendicular to the wiping surface (Y; Annotated Fig. 4).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Depondt to further include the spray nozzle element is covered completely by the base body of the wiper blade adapter when viewed in the direction perpendicular to the wiping surface, as taught by Grasso, to provide a device that allows for the nozzle is attached to an outside location of the wiping device, thus, an optimal wiping effect can be achieved.
Regarding Claim 18, Depondt, as modified, teaches the wiper device (Fig. 1) wherein the wiper arm adapter (18) includes a base body (Fig. 2), and wherein the wiper arm channel element (48) extends parallel to the base body (Fig. 2).  
Regarding Claim 19, Depondt, as modified, teaches the wiper device (Fig. 1) wherein the wiper arm adapter (18) includes a base body (Fig. 2), and wherein the base body (Fig. 2) of the wiper arm adapter (18) is configured to slide under the base body (Fig. 9) of the wiper blade adapter (12; Fig. 9).

Claims 6 – 7 and 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Depondt (10 2015 226 527 A1) as cited by Applicant in view of Bosnic (DE 10 2015 224 609 A1) and Grasso et al. (U. S. Patent Publication 2014/0196240 A1).
Regarding Claim 6, Depondt, as modified, teaches all of the elements of claim 1 as discussed above.  
Depondt does not teach the wiper device characterized in that the wiper arm channel element has a sealing projection which is configured to be at least partially wedged into a wall of the wiper blade channel element.
Grasso, however, teaches the wiper device (Fig. 3) characterized in that the wiper arm channel element (30) has a sealing projection (O-ring seals; Fig. 3; Paragraph [0058]) which is configured to be at least partially wedged into a wall of the wiper blade channel element (internal distribution ducts; Paragraph [0058]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Depondt to further include a sealing projection, as taught by Grasso, to provide a device that allows for a push fit seal, thus avoiding any leakage of fluid and damage to the device.
Regarding Claim 7, Depondt, as modified, teaches all of the elements of claim 6 as discussed above. 
Depondt does not teach the wiper device characterized in that the sealing projection has at least partially a conical shape.  
Grasso, however, teaches the wiper device (Fig. 3) characterized in that the sealing projection (O-ring Fig. 3) has a shape (Fig. 3), however, Grasso fails to explicitly teach at least a partially conical shape, however, it would have been an obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the sealing projection with at least a partially conical shape, since such a modification would have involved a mere change in the shape/size of a component. A change in shape/size is generally recognized as being within the level of ordinary skill in the art.
Regarding Claim 14, Depondt, as modified, teaches the wiper device (Fig. 1) wherein the wiper arm channel element (48) includes a first end and a second (Fig. 9), opposite end, wherein the spray nozzle element (32) is disposed at the first end (Fig. 9). 
Depondt does not teach wherein the second end includes a sealing projection and wherein the stopper element is disposed between the first end and the second end. 
Grasso, however, teaches the wiper device (Fig. 3) wherein the second end includes a sealing projection (O-ring seals; Fig. 3; Paragraph [0058]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Depondt to further include a sealing projection, as taught by Grasso, to provide a device that allows for a push fit seal, thus avoiding any leakage of fluid and damage to the device.
Further, in regards to the limitation “wherein the stopper element is disposed between the first end and the second end”, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the stopper element is disposed between the first end and the second end, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding Claim 15, Depondt, as modified, teaches the wiper device (Fig. 1) wherein the wiper blade channel element (50) includes a wall (Fig. 9).
Depondt does not teach wherein the sealing projection is configured to be at least partially wedged into the wall of the wiper blade channel element.
Grasso, however, teaches the wiper device (Fig. 3) wherein the sealing projection (O-ring seals; Fig. 3; Paragraph [0058]) is configured to be at least partially wedged into a wall of the wiper blade channel element (internal distribution ducts; Paragraph [0058]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Depondt to further include a sealing projection, as taught by Grasso, to provide a device that allows for a push fit seal, thus avoiding any leakage of fluid and damage to the device.
Response to Arguments
Applicant's arguments, filed July 7, 2022 with respect to the rejection to claims 1 – 7 and 9 – 19 under 35 U.S.C. 103 have been fully considered and they are persuasive; therefore, the rejection is withdrawn; however, after further consideration and in view of the amendment presented, a new rejection is made in view of Grasso. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723